Citation Nr: 0115313	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  98-07 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether the 50 percent disability evaluation assigned for 
post-traumatic stress disorder was proper, for the purpose of 
paying accrued benefits.

3.  Basic eligibility for educational benefits for dependents 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran, who had active service from July 1965 to July 
1968, died in February 1997.  The appellant is his surviving 
spouse.

This appeal arises from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the appellant's claims for 
service connection for the cause of the veteran's death and 
basic eligibility for educational benefits for dependents 
under 38 U.S.C. Chapter 35, and from another May 1997 rating 
decision by the RO, which granted the appellant's claim for 
service connection for post-traumatic stress disorder (PTSD), 
for the purpose of paying accrued benefits, assigning a 50 
percent disability evaluation, effective from May 31, 1996.

The appellant has raised the issue of clear and unmistakable 
error in a March 1994 rating decision which denied service 
connection for PTSD.  This issue is referred to the RO for 
appropriate action.


REMAND

A certificate of death and additional medical evidence of 
record shows that the cause of the veteran's death was head 
and neck injuries sustained in a motor vehicle accident 
(MVA)in February 1997.  Service connection was in effect for 
PTSD, rated 50 percent, and a bilateral knee disability, 
rated zero percent, at the time of his death.  In reviewing 
the record, it becomes  apparent that alcohol was a factor in 
the fatal MVA.  The appellant has also submitted laboratory 
evidence to show that a blood study performed shortly after 
the veteran's death was positive for benzodiazepine and 
cannabis (marijuana), along with alcohol.  There is medical 
evidence to show that treatment for the veteran's PTSD 
included diazepam, which was noted to be a benzodiazepine 
derivative that causes drowsiness, fatigue and loss of 
muscular coordination.  The Board further notes that some of 
the medical evidence suggests that the veteran's alcohol and 
substance abuse may have been an attempt to self medicate his 
PTSD.

The appellant contends that the veteran's death was due to 
the medication the veteran was taking for his service-
connected post-traumatic stress disorder and  alcohol abuse, 
which she further asserts was secondary to the veteran's 
post-traumatic stress disorder.  It is also argued, in 
essence, that the veteran was a clear and present danger to 
himself and that a total rating should have been assigned for 
his post-traumatic stress disorder.

In the rating decision denying service connection for the 
cause of the veteran's death, it was specifically concluded 
that service connection was denied as the Omnibus Budget 
Reconciliation Act of 1990 prohibited payment of compensation 
or dependency and indemnity compensation for disability or 
death resulting from alcohol abuse on a secondary basis.  
However, there has been a significant change in the law, as 
well as how the law must be applied, during the pendency of 
this appeal.  In Allen v. Principi, 237 F.3d. 1368 (Fed. Cir. 
2001), it was concluded that 38 U.S.C.A. § 1110 (West 1991 
and Supp. 2000) does not preclude a grant of service 
connection for an alcohol abuse disability acquired as 
secondary to, or as a symptom of, a service-connected 
disability.  It is the Board's judgment that an opinion 
should be obtained addressing the contended causal 
relationships and that the RO, thereafter, must readjudicate 
the claims in appellate status with consideration of Allen, 
supra. 

In addition, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO must comply with the notice 
and duty to assist provisions contained in VCAA (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

2.  The RO is requested to refer the 
claims file to an appropriate medical 
specialist.  The physician is requested to 
review the claims file, including the 
report of a June 1997 VA psychiatric 
examination, the VA medical records, and 
the private physicians' statements and 
medical records.  Based on a comprehensive 
review of the record, the physician should 
proffer an opinion, with supporting 
analysis, as to whether it is at least as 
likely as not that the veteran developed 
an alcohol and/or substance abuse 
disability as a result of his service-
connected post-traumatic stress disorder 
and, is so, whether it is at least as 
likely as not that such disability either 
caused or materially contributed to the 
veteran's fatal MVA.  The physician should 
also review the medical evidence, 
including all physicians statements and 
the blood study performed shortly after 
the veteran's death, and opine whether it 
is at least as likely as not that the 
medications prescribed for the veteran's 
post-traumatic stress disorder either 
caused or materially contributed to the 
veteran's fatal MVA.

3.  Following completion of the above, the 
RO should again review the record and 
readjudicate the appellant's claims.  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board of 
Veterans' Appeals (Board), if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

